Citation Nr: 1724499	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-32 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to relief from the payment of attorney fees to R.B.G. from past-due benefits at the 20 percent rate in the calculated amount of $18,523.


REPRESENTATION

VA claimant represented by: Disabled American Veterans

R.B.G., Attorney, represented by: Kenneth Carpenter, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970.  In this case, the appellant or VA claimant is the Veteran.  Attorney R.G.B is an interested party in the appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 decision in which the Waco RO (hereinafter agency of original jurisdiction (AOJ)) determined that the Veteran's former attorney, R.B.G., was entitled to attorney fees in the amount of $18,424.60.  In October 2011, the Veteran filed a notice of disagreement (NOD) with respect to the payment of attorney fees.  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.

In February 2012, the AOJ determined that Attorney R.B.G. was entitled to an additional $98.40 in past due benefits awarded to the Veteran.  Thus, the amount in controversy totals $18,523.

In November 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) held at the Waco RO (Travel Board hearing).  A transcript of that hearing is of record.  During the hearing, the undersigned granted a request for a 30-day abeyance for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a waiver of initial AOJ consideration of the additionally submitted evidence.  See 38 C.F.R. §§ 20.80, 20.1304 (2016).

In January 2016, the Board remanded this matter to the AOJ for due process and procedural development.  Thereafter, the AOJ continued to deny the claim (as reflected in the October 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

For reasons expressed below, the appeal is, again, being remanded to the AOJ.  VA will notify the appellant if further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

By way of history, the Veteran disputes the payment of fees to Attorney R.B.G., his private attorney from June 2010 to February 2011.  The AOJ has paid attorney fees to R.B.G. in the amount of $18,523.  The Veteran contends the payment of these fees was not warranted,  as the Veteran had terminated the services of R.B.G. prior to any benefits being awarded by the AOJ and Attorney R.B.G did not provide sufficient effort on his case to warrant 20 percent of the past due benefits awarded.  Alternatively, he argues that he did not enter into a valid representation agreement with Attorney R.B.G.

Briefly summarized, the Veteran submitted an application for VA compensation benefits in August 2007 seeking service connection for multiple disabilities.  See VA Form 21-526 (Veteran's Application for Compensation or Pension) received in August 2007.  In November 2007, he appointed the Texas Veterans Commission (TVC) as his representative.  See VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) received in November 2007.



By rating action dated in September 2008, the AOJ granted service connection for type 2 diabetes mellitus, and assigned an initial 20 percent rating effective August 10, 2007; granted service connection for nephropathy, and assigned an initial 30 percent rating effective August 10, 2007; granted service connection for retinopathy, and assigned an initial 10 percent rating effective August 10, 2007; granted service connection for tinnitus, and assigned an initial 10 percent rating effective August 10, 2007; granted service connection for bilateral high frequency hearing loss, and assigned an initial noncompensable rating effective August 10, 2007; and denied service connection claims for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity and hypertension.

A November 2008 AOJ rating decision denied service connection for posttraumatic stress disorder (PTSD), erectile dysfunction, and coronary artery disease (CAD). 

In December 2008, the Veteran filed an NOD with respect to all issues addressed in the September 2008 AOJ rating decision.  In July 2009, the Veteran filed an NOD with respect to all issues addressed in the November 2008 AOJ rating decision.

On June 23, 2010, the AOJ received from Attorney R.B.G. a completed VA Form 21-22a (Appointment of Individual as Claimant's Representative).  Attorney R.B.G. checked box 7B indicating his representation in the capacity as an attorney of the Veteran for any and all benefits from VA.  However, both Attorney R.B.G. and the Veteran signed the document in sections 7C and 7D, respectively, which referred to representation under the limited circumstances of 38 C.F.R. § 14.630 (Authorization for a Particular Claim) and attested that "no compensation will be charged or paid for the individual named in Item 7A" (here, Attorney R.B.G.).  The document also indicated that there were no limitations on the extent of Attorney R.B.G.'s representation of the Veteran. 

At that time, Attorney R.B.G. filed with the AOJ a document entitled "ATTORNEY-CLIENT FEE CONTRACT, DIRECT PAY FEE AGREEMENT" which was signed by the Veteran wherein the Veteran agreed to pay a fee equal to 20 percent of the total amount of past due benefits awarded to be paid by VA directly to Attorney R.B.G.

By letter dated June 28, 2010, the AOJ notified the Veteran of its receipt of the appointment of Attorney R.B.G. as his attorney on June 23, 2010 as well as the Fee Agreement indicating that any contingency fee was to be withheld by VA and paid directly to the attorney.  The AOJ did not comment on the discrepancies between the VA Form 21-22a, which attested that no compensation will be charged or paid to Attorney R.B.G., and the Fee Agreement signed by the Veteran.

On December 15, 2010, Attorney R.B.G. sent the Veteran a letter regarding the incorrect signatures in sections 7C and 7D of the June 2010 VA Form 21-22a.  The Veteran was provided another VA Form 21-22a wherein he was requested to place his signature and date in blocks 12 and 13 (CONDITIONS OF APPOINTMENT).

By means of a rating decision dated in January 2011, the AOJ denied a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).

On January 26, 2011, the Veteran wrote a letter to Attorney R.B.G. terminating the attorney-client relationship.

On February 23, 2011, Attorney R.B.G. wrote a letter to VA's Attorney Fee Coordinator withdrawing his representation of the Veteran.

On April 8, 2011, the AOJ notified Attorney R.B.G. that he had been removed as the Veteran's representative in all matters before VA.

By means of a rating decision dated September 20, 2011, the AOJ awarded service connection for CAD and assigned a 60 percent rating effective August 10, 2007, a 100 percent evaluation from April 27, 2009 to July 31, 2009, a 60 percent rating effective from August 1, 2009 to July 19, 2011, and a 100 percent rating effective July 20, 2011; granted service connection for coronary artery bypass scars, and assigned an initial noncompensable rating effective April 27, 2009; granted entitlement to a TDIU effective November 1, 2007; and granted basic eligibility to Dependents' Educational Assistance effective November 1, 2007.  This rating decision incorrectly listed representation by "AGENT OR PVT ATTY-EXCLUSIVE CONTACT NOT REQUESTED."

As a result of this decision, the Veteran was entitled to a total of $92,123.00 in past due benefits awarded.  The AOJ withheld $18,424.60, which represented 20 percent of the total amount of past due benefits awarded, and paid these funds directly to Attorney R.B.G.  This appeal ensues from the Veteran's disagreement that Attorney R.B.G. was entitled to compensation for his services.

The Board additionally observes that in a February 2012 rating decision, the AOJ awarded service connection for PTSD, and assigned a 30 percent rating, effective August 10, 2007.  This rating decision also incorrectly listed representation by "AGENT OR PVT ATTY-EXCLUSIVE CONTACT NOT REQUESTED."  The AOJ has calculated that Attorney R.B.G. is entitled to an award of $98.40 which represents 20 percent of the past due benefits awarded. 

Here, the Veteran has challenged the payment of attorney fees to R.B.G. from past-due benefits at the 20 percent rate in the calculated amount of $18,523 ($18,424.60 plus $98.40).  The Board observes that $104.92 of this amount has been collected from Attorney R.B.G. as a fee pursuant to 38 U.S.C.A. § 5904(a)(6). 

In January 2016, the Board specifically remanded the claim, in part, for an initial determination as to whether the June 2010 VA Form 21-22a signed by the Veteran and Attorney R.B.G. is valid for purposes of payment of attorney fees.  As this has not been accomplished, another remand of this matter is required.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with  prior  the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  . 

In this case, there is a question as to the validity of the VA Form 21-22a that the AOJ received in June 2010.  "Questions concerning the validity or effect of powers of attorney shall be referred to the Regional Counsel of jurisdiction for initial determination."  38 C.F.R. § 14.631(d) (2016) (emphasis added).  Thus, another remand is necessary in order for the AOJ to refer the question concerning the validity of the June 2010 VA Form 21-22a to the Regional Counsel of jurisdiction.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Refer to the Regional Counsel of jurisdiction the question of the validity of the June 2010 VA Form 21-22a, Appointment of Individual as Claimant's Representative, for initial determination, as prescribed by 38 C.F.R. § 14.631(d).

2.  Thereafter, if the Regional Counsel determines that the June 2010 VA Form 21-22a is valid, then send another request to Attorney R.B.G. and his attorney to provide an itemized account for reasonable attorney fees and expenses which represents his contribution to, and responsibility for, the benefits awarded in the September 2011 and February 2012 rating decisions. 

3.  Also if the June 2010 VA Form 21-22a is deemed valid, after completion of the above, and any additional notification and/or development action deemed  warranted, adjudicate the claim on appeal, , addressing the following:

(a) whether the June 2010 VA Form 21-22a, allows for any past due benefits to be paid to Attorney R.B.G. and, if so, 

(b) the amount of Attorney R.B.G.'s reasonable attorney fees and expenses which represents his contribution to, and responsibility for, the benefits awarded, in light of all pertinent evidence and legal authority, including Skates v. Principi v. Mason, 282 F.3d 1362 (Fed. Cir. 2002).  

Provide full reasons and bases for all determinations. 

4.  If the benefit sought by any claimant to the appeal is not fully favorable, furnish to the Veteran and Attorney R.B.G. and their respective representative and attorney an appropriate supplemental statement of the case and afford them an appropriate opportunity to respond.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

The purpose of this REMAND is to afford due process and to accomplish additional adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

